DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1 and 3-16 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Shiogama et al. (US 2012/0202559) did not have the amended claimed feature “the sounding device defines a first sounding hole at a position in communication with a space on a side of the first surface, and a second sounding hole at a position in communication with a space on the side of the second surface; and the protective shell defines a first terminal sounding hole in communication with the first sounding hole, and a second terminal sounding hole in communication with the second sounding hole; wherein the sounding device further comprises: a housing, defining an accommodating cavity therein, wherein the first sounding hole and the second sounding hole are defined on a cavity wall of the accommodating cavity; and a sounder comprising the vibration system and the magnetic circuit system, wherein the sounder is accommodated in the accommodating cavity and defines a front sounding hole and a rear sounding hole, the front sounding hole is in communication with the first sounding hole, and the rear sounding hole is in communication with the second sounding hole,” as required by claim 1 when combined with all the limitations of claim 1. The Examiner has considered the Applicant's arguments to be persuasive and claim 1 overcomes the prior art of record.
 
Upon further search, the prior art of records teaches various sounding devices, for example: Xi et al. (US 2013/0016867), Jun et al. (US 2017/0251564), Murakata (US 8,045,323) and Schuhmann et al. (US 2005/0067216). However, the prior art of record fails to show feature “the sounding device defines a first sounding hole at a position in communication with a space on a side of the first surface, and a second sounding hole at a position in communication with a space on the side of the second surface; and the protective shell defines a first terminal sounding hole in communication with the first sounding hole, and a second terminal sounding hole in communication with the second sounding hole; wherein the sounding device further comprises: a housing, defining an accommodating cavity therein, wherein the first sounding hole and the second sounding hole are defined on a cavity wall of the accommodating cavity; and a sounder comprising the vibration system and the magnetic circuit system, wherein the sounder is accommodated in the accommodating cavity and defines a front sounding hole and a rear sounding hole, the front sounding hole is in communication with the first sounding hole, and the rear sounding hole is in communication with the second sounding hole,” as required by claim 1, when combined with all the limitations of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651